 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDLiving and Learning Centers, Inc. and Local 925,Service Employees International Union, AFL-CIO-CLC. Case -CA-16358August 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on April 7, 1980, by Local925, Service Employees International Union, AFL-CIO-CLC, herein called the Union, and dulyserved on Living and Learning Centers, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 1, issued a complaintand notice of hearing on April 28, 1980, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 12,1980, following a Board election in Case 1-RC-16408, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about February27, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On April30, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On May 30, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 19, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.t Official notice is taken of the record in the representation proceed-ing, Case -RC-16408, as the term "record" is defined in Secs. 102 68and 102 69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LIV lecirosyvterns, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden .4ge Beverage Co.. 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Inerlype Co. v Penlllo, 269 F.Supp 573(D.C.Va. 1967); Foblltt Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec 9(d) of the NL.RA, as amended251 NLRB No. 41Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent ad-mitted that it had gross annual income in excess of$250,000, but it denied the allegations that it annu-ally shipped and received goods valued in excess of$2,000 to or from points outside the Common-wealth of Massachusetts, and that it was engagedin commerce within the meaning of the Act. At thehearing in the underlying representation proceed-ing, Respondent stipulated it annually shipped orreceived goods within the Commonwealth of Mas-sachusetts having a value in excess of $2,000 to orfrom points outside the Commonwealth of Massa-chusetts. In his Decision and Direction of Election,the Regional Director found, based upon the factsabove, that Respondent was engaged in commercewithin the meaning of the Act. Respondent did notrequest review of this portion of the Regional Di-rector's decision. Respondent's answer does notallege that any newly discovered or previously un-known evidence has been uncovered since theprior proceeding.Respondent neither admitted nor denied that theUnion was a labor organization, and stated that itwas without knowledge. The Regional Director, inhis decision, found that the Union was a labor or-ganization within the meaning of Section 2(5) ofthe Act, thus providing Respondent with suchknowledge, and Respondent did not request reviewof the Regional Director's determination of thisissue.Respondent also denied that a unit of teachers,teacher assistants, cooks, and maintenance employ-ees at its Waltham, Massachusetts, child day carecenter was appropriate, and denied that the em-ployees designated the Union as their representa-tive for the purposes of collective bargaining. Re-spondent admitted that on February 12, 1980, theUnion was certified by the Board as the majorityrepresentative of the employees in the unit. Re-spondent denied that the Union, by letter datedFebruary 26, 1980, requested it to bargain, and alsodenied that it failed and refused to recognize andbargain with the Union. Respondent admitted thatthe Union requested certain information and that itfailed and refused to furnish the Union the request-ed information. Respondent denied that the infor-mation was necessary for, and relevant to, theUnion's performance of its function as the exclusive LIVING AND LEARNING CENTERS, INC.285bargaining agent of the unit employees. Respond-ent also denied that it violated Section 8(a)(5) and(1) of the Act.Review of the record herein, including therecord in Case -RC-16408, reveals that, onAugust 6, 1979, following a hearing, the RegionalDirector issued a Decision and Direction of Elec-tion wherein, contrary to Respondent's contention,he found appropriate a unit of teachers, teacher as-sistants, cooks, and maintenance employees limitedto Respondent's Waltham, Massachusetts, location,but excluding managerial employees, guards andsupervisors as defined in the Act. On August 14,1979, Respondent filed a request for review of thatdecision, which request was denied by the Boardon August 28, 1979. On August 30, 1979, the em-ployees in the unit voted in an election for the pur-pose of selecting a collective-bargaining representa-tive. The tally of ballots shows four votes cast forthe Union, one vote cast against the Union, andseven challenged ballots. The challenged ballotswere sufficient to affect the results of the election.On September 6, 1979, Respondent filed timely ob-jections to conduct affecting the results of the elec-tion, alleging that the Board deliberately scheduledthe election on August 30, 1979, instead of as origi-nally scheduled on September 5, 1979, in order topermit a number of employees to vote who wereabout to leave the employ of Respondent perma-nently. On December 20, 1979, the Regional Direc-tor issued a Supplemental Decision overruling Re-spondent's objections in their entirety. At the sametime, the Regional Director recommended thatfour of the seven challenged ballots be opened andcounted, and he sustained the challenges to the re-maining three challenged ballots. On February 1,1980, the Regional Director tabulated the fourchallenged ballots and issued a revised tally of bal-lots which shows seven votes for, and two against,the Union. On February 12, 1980, the Acting Re-gional Director issued a Certification of Repre-sentative certifying the Union as the exclusive bar-gaining representative of the employees in the ap-propriate unit. The tally of ballots, the RegionalDirector's Supplemental Decision, the revised tallyof ballots, and the Certification of Representativeshow that the Union was validly selected as the ex-clusive collective-bargaining representative of theemployees of Respondent in the appropriate unit.In addition, any and all objections and issues con-cerning the said election raised by Respondentwere fully considered and were found to be with-out merit in the Regional Director's SupplementalDecision.The Union, by letter dated February 26, 1980,requested Respondent to furnish it with informa-tion in order that it could prepare contract propos-als for negotiations.2Respondent, by letter datedMarch 11, 1980, acknowledged receipt of theUnion's letter and stated it would not honor the re-quest for information because it believed the unitcertified by the National Labor Relations Boardwas inappropriate.In its answer, as noted supra, Respondent deniesthat the Union requested Respondent to bargaincollectively. However, the Union's letter of Febru-ary 26, 1980, requesting information is tantamountto a request for bargaining. Respondent, in itsMarch 11, 1980, letter to the Union, states that itwould not honor the Union's request for informa-tion because it was under no obligation to bargainwith the Union. In those circumstances it wouldhave been futile for the Union to follow its requestfor information with a literal request for bargain-ing.Respondent also denies that on or about Febru-ary 27, 1980, and at all times thereafter, it didrefuse and continues to refuse to bargain collective-ly with the Union as the exclusive representative ofall the employees in the unit. Respondent's April16, 1980, letter to the Board's Regional Office, inwhich it stated that it refused to bargain with theUnion, is sufficient evidence of the Respondent'srefusal to bargain as alleged in the complaint.Respondent denies that the information requestedby the Union was necessary for, and relevant to,the Union's performance of its functions as the ex-clusive bargaining representative of the employeesin the appropriate unit. It is well settled that wageand employment information pertaining to bargain-ing unit employees is presumptively relevant forpurposes of collective bargaining and must be pro-vided upon request to the employees' bargainingrepresentative.3Respondent has not attempted torebut the relevance of the information requested bythe Union. Rather, in its March 11, 1980, letter tothe Union, it stated it would not furnish the infor-2 The information requested by the Union is as follows: The names.addresses, and telephone numbers of all employees currently in the bar-gaining unit; a list of employees by dates of hire, classification, startingpay, and current rate of pay where different from starting pay; job de-scriptions for all positions; qualifications required for all classifications.details of all benefits currently in effect for employees, including "time-off" benefits, holidays, and insurance plans; a copy of any "personnelhandbook" currently in effect; descriptions of any training programs orworkshops offered by Living and Learning, Inc.; a description of raiseand promotional policies; details of any affirmative action plan in effect;and a listing of all state agencies and statutes which govern operations atLiving and Learning, Inc., as a day care center.I Lighthouse for the Blind of Houston, 248 NLRB 1327 (1980); VeronaDyestuff Division Mobay Chemical Corporation, 233 NLRB 109. 110(1977). Moreover, a union is not required to demonstrate the exact rel-evance of such information unless the employer has submitted evidencesufficient to rebut the presumption of relevance. Curtiss-Wright Corpora-tion. Wright Aeronautical Division v. N.LR.B,, 347 F2d 61 (3d Cir. 1965),enfg. 145 NLRB 152 (1963). 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDmation requested by the Union because it believedit was under no obligation to bargain with theUnion. It thus appears that Respondent is attempt-ing in this proceeding to relitigate issues fully liti-gated and finally determined in the underlying rep-resentation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.5Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and ex-isting by virtue of, the laws of the Commonwealthof Massachusetts. At all times herein mentioned,Respondent has maintained its principal office andplace of business at 764 Main Street, Waltham,Massachusetts, and is now, and continuously hasbeen, engaged at various locations in Connecticutand Massachusetts in the operation of child daycare centers. Respondent, in the course and con-duct of its operation of child day care centers, hada gross annual income in excess of $250,000, andannually shipped and received goods having avalue in excess of $2,000 to or from points outsidethe Commonwealth of Massachusetts.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.4See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).' We find no merit in Respondent's assertion in its response to theGeneral Counsel's Motion for Summary Judgment that there are genuineissues of fact, that the General Counsel is not entitled to a judgment as amatter of law, or that the motion should be denied.II. THE LABOR ORGANIZATION INVOLVEDLocal 925, Service Employees InternationalUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All teachers, teacher assistants, cooks, andmaintenance employees employed at Respond-ent's Waltham, Massachusetts, child's day carecenter, but excluding managerial employees,guards and supervisors as defined in the Act.2. The certificationOn August 30, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 1, designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton February 12, 1980, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 26, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit, and tofurnish it with information relevant to, and neces-sary for, the the purpose of collective bargaining.Commencing on or about February 27, 1980, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit, and to provide it with the re-quested information.Accordingly, we find that Respondent has, sinceFebruary 27, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and has refused to furnish it with in-formation relevant and necessary for the purpose------- __ --___ -___ -_ __ -__ ___ LIVING AND LEARNING CENTERS. INC287of collective bargaining as requested, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement, and to provide the Union, upon request,with information relevant and necessary for collec-tive bargaining.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Living and Learning Centers, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 925, Service Employees InternationalUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All teachers, teacher assistants, cooks, andmaintenance employees employed at Respondent'sWaltham, Massachusetts, child's day care center,but excluding managerial employees, guards and allsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since February 12, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 27, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, and toprovide it with requested information relevant andnecessary for the purpose of collective bargaining,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Living and Learning Centers, Inc., Waltham, Mas-sachusetts, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 925, ServiceEmployees International Union, AFL-CIO-CLC,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All teachers, teacher assistants, cooks, andmaintenance employees employed at Respond-ent's Waltham, Massachusetts, child's day carecenter, but excluding managerial employees,guards and supervisors as defined in the Act.(b) Refusing to provide to the above-namedUnion, upon request, information relevant and nec-essary for the purpose of collective bargaining.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement, and to provide theUnion with the names, addresses, and telephonenumbers of all employees in the bargaining unit; alist of employees by dates of hire, classification,starting pay, and current rates of pay where differ-ent from starting pay; job descriptions for all posi-tions; qualifications required for all classifications;details of all benefits currently in effect for employ-ees, including "time-off" benefits, holidays, and in-surance plans; a copy of any "personnel handbook"currently in effect; descriptions of any training pro-grams or workshops offered by Living and Learn-ing, Inc.; a description of raise and promotionalpolicies; details of any affirmative action plan ineffect; a listing of all state agencies and statuteswhich govern operations at Living and Learning,Inc., as a day care center; and any other informa-tion requested by the Union which is relevant andnecessary for collective bargaining.(b) Post at its Waltham, Massachusetts, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 1, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 925, Service Employees Interna-tional Union, AFL-CIO-CLC, as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT refuse to provide to theabove-named Union, upon request, informationrelevant and necessary for the purpose of col-lective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All teachers, teacher assistants, cooks, andmaintenance employees employed by us atour Waltham, Massachusetts, child's daycare center, but excluding managerial em-ployees, guards and supervisors as defined inthe Act.WE WILL provide to the Union, as request-ed, the names, addresses, and telephone num-bers of all employees in the bargaining unit; alist of employees by dates of hire, classifica-tion, starting pay, and current rates of paywhere different from starting pay; job descrip-tions for all positions; qualifications required LIVING AND LEARNING CENTERS, INC289for all classifications; details of all benefits cur-rently in effect for employees, including "time-off" benefits, holidays, and insurance plans; acopy of any "personnel handbook" currentlyin effect; descriptions of any training programsor workshops offered by Living and Learning,Inc.; a description of raise and promotionalpolicies; details of any affirmative action planin effect; a listing of all state agencies and stat-utes which govern operations at Living andLearning, Inc., as a day care center; and anyother information requested by the Unionwhich is relevant and necessary for collectivebargaining.LIVING AND LEARNING CENTERS,INC.